Exhibit 10.1

 

SECOND LOAN MODIFICATION AGREEMENT

 

This Second Loan Modification Agreement (this “Loan Modification Agreement’)
effective February 27, 2003, is entered into as of April 30, 2003, by and
between SILICON VALLEY BANK, a California-chartered bank, with its principal
place of business at 3003 Tasman Drive, Santa Clara, California 95054 and with a
loan production office located at One Newton Executive Park, Suite 200, 2221
Washington Street, Newton, Massachusetts 02462, doing business under the name
“Silicon Valley East” (“Bank”) and (i) IBASIS, INC., a Delaware corporation with
its chief executive office located at 20 Second Avenue, Burlington,
Massachusetts 01803 and (ii) IBASIS GLOBAL, INC., Delaware corporation with its
chief executive office located at 20 Second Avenue, Burlington, Massachusetts
01803 (jointly and severally, individually and collectively, “Borrower”).

 

1.             DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other
indebtedness and obligations which may be owing by Borrower to Bank, Borrower is
indebted to Bank pursuant to a loan arrangement dated as of December 30, 2002,
evidenced by, among other documents, a certain Loan and Security Agreement dated
as of December 30, 2002 between Borrower and Bank, as amended by a certain First
Loan Modification Agreement dated as of January 30, 2003  (as amended, the “Loan
Agreement”).  Capitalized terms used but not otherwise defined herein shall have
the same meaning as in the Loan Agreement.

 

2.             DESCRIPTION OF COLLATERAL.  Repayment of the Obligations is
secured by the Collateral as described in the Loan Agreement and certain
Intellectual Property Security Agreements each dated December 30, 2002 (together
with any other collateral security granted to Bank, the “Security Documents”).

 

Hereinafter, the Security Documents, together with all other documents
evidencing or securing the Obligations shall be referred to as the “Existing
Loan Documents”.

 

3.             DESCRIPTION OF CHANGE IN TERMS.

 

Modification to Loan Agreement. The Loan Agreement shall be amended by deleting
Section 5(a) of the Schedule thereto and inserting in lieu thereof the
following:

 

“a.                                 Minimum Tangible Net Worth:

 

Borrower shall maintain a Tangible Net Worth of not less than:

 

(A)                              from the date of this Agreement through March
31, 2003 - $33,800,000.00

(B)                                from April 1, 2003 through June 30, 2003 -
$27,100,000.00

(C)                                from July 1, 2003 through September 30, 2003
- $22,900,000.00

(D)                               from October 1, 2003 through December 31, 2003
- $20,100,000.00

(E)                                 from January 1, 2004 through August 31, 2004
- $19,800,000.00

(F)                                 from September 1, 2004  through November 30,
2004 - $22,300,000.00

(G)                                from December 1, 2004 and thereafter -
$26,300,000.00”

 

4.                                       FEES.  Borrower shall reimburse Bank
for all reasonable legal fees and expenses incurred in connection with this
amendment to the Existing Loan Documents.

 

5.             CONSISTENT CHANGES.  The Existing Loan Documents are hereby
amended wherever necessary to reflect the changes described above.

 

6.             RATIFICATION OF LOAN DOCUMENTS.  Borrower hereby ratifies,
confirms, and reaffirms all terms and conditions of all security or other
collateral granted to the Bank, and confirms that the indebtedness secured
thereby includes, without limitation, the Obligations.

 

7.             NO DEFENSES OF BORROWER.  Borrower agrees that, as of this date,
it has no defenses against the

 

--------------------------------------------------------------------------------


 

obligations to pay any amounts under the Obligations.

 

8.             CONTINUING VALIDITY.  Borrower understands and agrees that in
modifying the existing Obligations, Bank is relying upon Borrower’s
representations, warranties, and agreements, as set forth in the Existing Loan
Documents. Except as expressly modified pursuant to this Loan Modification
Agreement, the terms of the Existing Loan Documents remain unchanged and in full
force and effect.  Bank’s agreement to modifications to the existing Obligations
pursuant to this  Loan Modification Agreement in no way shall obligate Bank to
make any future modifications to the Obligations. Nothing in this Loan
Modification Agreement shall constitute a satisfaction of the Obligations.  It
is the intention of Bank and Borrower to retain as liable parties all makers of
Existing Loan Documents, unless the party is expressly released by Bank in
writing.  No maker will be released by virtue of this Loan Modification
Agreement.

 

9.             COUNTERSIGNATURE.  This Loan Modification Agreement shall become
effective only when it shall have been executed by Borrower and Bank.

 

[The remainder of this page is intentionally left blank]

 

--------------------------------------------------------------------------------


 

This Loan Modification Agreement is executed as a sealed instrument under the
laws of the Commonwealth of Massachusetts.

 

BORROWER:

 

IBASIS, INC.

 

 

By:

/s/ OFER GNEEZY

 

Name:  Ofer Gneezy

Title:    Chief Executive Officer

 

IBASIS GLOBAL, INC.

 

 

By:

/s/ RICHARD TENNANT

 

Name:  Richard Tennant

Title:    Chief Financial Officer

 

BANK:

 

SILICON VALLEY BANK, d/b/a

SILICON VALLEY EAST

 

 

By:

/s/ NANCY E. FUNKHOUSER

 

Name:  Nancy E. Funkhouser

Title:    Vice President

 

The undersigned  ratifies, confirms and reaffirms, all and singular, the terms
and conditions of a certain Unconditional Guaranty dated December 30, 2002  (the
“Guaranty”) and a certain Security Agreement dated December 30, 2002 (the
“Security Agreement”) and acknowledges, confirms and agrees that the Guaranty
and the Security Agreement shall remain in full force and effect and shall in no
way be limited by the execution of this Loan Modification Agreement, or any
other documents, instruments and/or agreements executed and/or delivered in
connection herewith.

 

 

IBASIS SECURITIES CORPORATION

 

 

 

 

 

By:

/s/ OFER GNEEZY

 

 

 

Name:

Ofer Gneezy

 

 

 

Title

Chief Executive Officer

 

766582.2

 

--------------------------------------------------------------------------------